This record, as a case-made, is a nullity, but is certified as a transcript. At the time the motion for a new trial was overruled the defendant was given 60 days to make and serve case-made. December 9, 1920, the time was again extended in these words:
"* * * The defendant be and he is hereby granted extension of 60 days from the date thereof within which to make and serve a case-made. * * *"
February 14, 1921, another extension was granted in which time the case-made was settled and signed. The extension of February 14, 1921, was granted after the time allowed in the previous extension had expired and was therefore void. Cook v. Cook, 79 Okla. 222, 192 P. 215, and cases there cited.
The only question argued by plaintiff in error which could be brought here by transcript is that of demurrer to plaintiff's petition. The transcript does not include such demurrer and does not show that any demurrer was ever filed or considered by the court.
The judgment is affirmed; and, on request contained in defendant in error's brief, judgment will be entered in this court against Adolph Frankel, as surety on the supersedeas bond, for $2,124.69, with interest thereon at six per cent. from the 23rd day of October, 1920.
By the Court: It is so ordered.